MADISON ACQUISITION VENTURES, INC. 488 Madison Avenue, Suite 1100 New York, NY 10022 April 30, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Madison Acquisition Ventures, Inc. Withdrawal of Registration Statement on Form S-1 File No. 333-142697 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Madison Acquisition Ventures, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the Company’s Registration Statement on Form S-1 (File Number 333-142697) together with all exhibits and amendments thereto (collectively, the “Registration Statement”).The Registration Statement was originally filed with the Commission on May 8, 2007.The Registration Statement has not been declared effective by the Commission. The Company seeks withdrawal of the Registration Statement as it no longer intends to offer any shares for sale at the present time.The Company intends to file a Form 10-12G to become a reporting company. The Company confirms that no securities have been sold pursuant to the Registration Statement. If you have any questions with respect to this matter, please contact the undersigned at (212) 486-2500. Respectfully submitted. Madison Acquisition Ventures, Inc. By: /s/Alan P. Fraade Name: Alan P. Fraade Title: Vice President, Principal Accounting Officer, Principal Financial Officer,Secretary and Director
